Citation Nr: 1433830	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic Type II diabetes mellitus.

2.  Entitlement to service connection for dry eye syndrome.

3.  Entitlement to service connection for a chronic acquired eye disorder other than dry eye syndrome, to include right eye chemical injury residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas Regional Office (RO).

This case was remanded by the Board in October 2011 for further development.  In an October 2012 rating decision, the Appeals Management Center granted service connection for a left knee disorder.  As this constitutes a grant of the full benefits sought with regard to that claim, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining issues on appeal are now again before the Board for adjudication.

The issue of entitlement to service connection for a chronic acquired eye disorder other than dry eye syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Competent and credible evidence of record reflects that the Veteran has dry eye syndrome as a result of an injury during his military service.

2.  There is no competent and credible evidence indicating that the Veteran's chronic Type II diabetes mellitus is etiologically related to service or had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for dry eye syndrome have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Diabetes mellitus was not incurred or aggravated during service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for dry eye syndrome, which constitutes a complete grant of the benefit sought regarding that issue.  As such, no discussion of VA's duties to notify or assist is necessary in relation to that issue.

The Veteran was provided with VCAA notice with regards to the claim for service connection for diabetes in July 2007.  The case was last adjudicated in October 2012.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes service treatment records, VA treatment records,  the reports of adequate VA examinations, lay statements of the Veteran, and the transcript of the October 2008 Decision Review Officer (DRO) hearing at the RO.  At the October 2008 hearing, a DRO clarified the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 (2013).

This issue was remanded for further development in October 2011.  The AOJ sent to the Veteran a letter in November 2011 requesting that he provide authorization for private treatment records pertaining to the claim.  The Veteran did not respond to this request.  VA has no further responsibility to pursue private treatment records which the Veteran has not authorized VA to obtain.  See 38 C.F.R. § 3.159(c)(1).  The Veteran was afforded a VA examination in December 2011.  The examiner performed a thorough in-person examination of the Veteran, reviewed the entire claims file, and provided an adequate opinion which was associated with the claims file and reviewed by the AOJ prior to the issuance of a supplemental statement of the case in October 2012.  The Board notes that the AOJ was unable to obtain any additional records from Fort Leonard Wood Army medical facility, the Fort Bliss Army medical facility, the Spangdahlem Air Force Base medical facility, or the Frankfurt Army medical facility; however, as this records request was pertaining to the claim of entitlement to service connection for a chronic left knee disorder, which was granted in October 2012, these records are no longer necessary for the current appeal.  The Board therefore concludes that, in regards to the claim of entitlement to service connection for diabetes mellitus, there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of active duty, that disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Diabetes mellitus is among the diseases for which presumptive service connection is available, or potentially may be available, if exposure to herbicides on the land mass of the Republic of Vietnam during the Vietnam War is shown.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  There is no evidence, however, that the appellant served on the land mass of the Republic of Vietnam during the Vietnam War, nor has he asserted that he did.  This presumption is therefore inapplicable in the current case.



I. Dry Eye Syndrome

The Veteran contends that he has a current eye disability as a result of his military service.  Specifically, he testified that while he was in the motor pool during a regular maintenance check he was changing the electrolyte from a battery and some of it splashed into his eye.  DRO Hearing at 8.  The Board has no reason to doubt the veracity of the Veteran's report of this event.  As the Veteran is competent to report splashing something from a battery into his eye, and the Board is finding these statements credible, an in-service injury has been shown.  The remaining question is whether the Veteran has dry eye syndrome related to this incident.  

The Veteran was provided a VA eye examination in November 2011.  The examiner, a Doctor of Optometry, diagnosed multiple eye disorders including dry eye syndrome.  Thus, current dry eye syndrome is shown by the medical evidence of record.  Regarding the etiology of dry eye syndrome, the examiner opined that such is secondary to age, Sjogren's Syndrome, diabetes mellitus, blepharitis, and the chemical splash exposure.  There is no medical evidence in significant conflict with this opinion.

As the most probative medical evidence of record indicates that the Veteran has dry eye syndrome in part as a result of a chemical splash exposure, and the Board has found that the Veteran did experience a chemical splash exposure during service, service connection for dry eye syndrome is warranted.  

The Board notes that this decision solely reflects an adjudication regarding dry eye syndrome.  The issue of service connection for other eye disorders remains on appeal and is being remanded to the AOJ.  

II. Diabetes Mellitus

The Veteran contends that he has diabetes mellitus which had its onset during his active duty service.  He testified at the October 2008 Board hearing that he was told in service that his blood sugar was high, although he was not given any medication or treatment for it at the time.  He stated that every year during his annual physical examination this issue would come up and he would discuss it with the examining physician.  He stated that his blood sugar level was similar to what it is currently, ranging between 125 and 150.  He also described having an incident in 1988 when he became dizzy and incoherent.  He stated that was treated in the emergency room for high blood sugar and given insulin.

The Veteran's service treatment records are silent for any complaints or symptoms of diabetes mellitus.  The report of a February 1983 Army examination performed for a Chapter 13 evaluation states that the Veteran reported a history of "sugar or albumin in urine."  Test results showed a fasting blood sugar level of 90 in April 1983.  The records contain numerous evaluations and recommendations pertaining to the Veteran's weight, which was deemed to be too high, but these records do not include any mention of blood sugar or diabetes mellitus.  Contemporaneous physical evaluation conveys "no significant abnormalities noted except obesity."

The Veteran's VA treatment records show that in February 2005 he was found to have "new onset diabetes" and was started on oral medication.  At a March 2005 diabetes education class, the Veteran reported being newly diagnosed with diabetes.  The Veteran has continued to receive regular treatment for diabetes mellitus since that time.

The Veteran was afforded a VA examination in December 2011 by an examiner who reviewed the claims file and performed an in-person examination of the Veteran.  The examiner found that the Veteran had a diagnosis of diabetes mellitus Type II and that he required oral medication and insulin agent.  The examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by service.  He explained that the Veteran's service treatment records showed a blood sugar level of 90, which is within the normal range, and the Veteran was not diagnosed with diabetes mellitus until many years after his separation from service.  The examiner found no available medical records that connected diabetes mellitus to the Veteran's active duty service.

In light of the evidence of record discussed above, there is no competent medical evidence of a nexus between the Veteran's diabetes mellitus and his active duty service.  The only competent and probative opinion of record is the report of the December 2011 examiner.  This examiner performed an in-person examination of the Veteran and discussed the appellant's medical records and lay assertions.  On the basis of this information and his expert medical knowledge, the examiner concluded that the Veteran had diabetes mellitus, but that there was no evidence linking it to service or indicating that it had its onset during service.  There are no contradictory medical opinions to the December 2011 examiner's report, nor has the Veteran identified any medical professional who has concurred with his assertion that his diabetes mellitus is related to or had its onset in service.  The Board also reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment relating to diabetes mellitus.

The only evidence in favor of the claim consists of lay statements from the Veteran that he believes his diabetes mellitus actually began during his active duty military service.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report the symptoms of his disorder, he is not competent to provide a medical diagnosis or an opinion on the etiology of diabetes mellitus, as those are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions that he had diabetes mellitus while in the service have no probative value.

Although the Veteran is competent to report that he was told that he had high blood sugar in service and that he was given emergency treatment for high blood sugar in 1988, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. 465.  In making this determination, the Board does not find the Veteran's statements that he was found to have high blood sugar in service to be credible.  As noted above, the Veteran's service treatment records are entirely negative for any symptomatology or diagnosis related to diabetes, and when the Veteran's fasting blood sugar was tested in April 1983, two months before his separation from service, it was found to be 90, which the December 2011 VA examiner noted was within a normal range.  There is no objective evidence of an actual diagnosis of diabetes mellitus until February 2005, and the VA records from this time specifically note that the Veteran's diabetes was "new onset," and the Veteran himself reported in March 2005 that he was newly diagnosed.  The Board finds the service treatment and post-military medical records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his diabetes mellitus disorder.  See Curry v. Brown, 7 Vet. App. 5, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, internal inconsistency, self-interest, and consistency with the other evidence of record.).

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on April 1983 in-service blood sugar testing which was shown to be normal, evidence which directly refutes the Veteran's claims that his blood sugar was found to be high during his active duty service.

The Veteran has not provided VA with any corroborating medical records for his claimed 1988 treatment for high blood sugar.  The Veteran was asked to provide VA with the information necessary for VA to attempt to obtain relevant private treatment records; however, the Veteran did not respond to this request.  The Board notes that even if the Veteran had manifested symptoms related to high blood sugar and requiring insulin in 1988, this is still 5 years after his separation from active service, and therefore well beyond the one year period allowing for a presumption of in-service occurrence and does not provide any evidence that diabetes mellitus had its actual onset in service or is otherwise related to active duty service.  See 38 C.F.R. §§ 3.307, 3.309.

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the Veteran has not submitted any competent medical evidence that his diagnosed diabetes mellitus disorder is related to his military service or that the disorder was diagnosed within a year of his discharge.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  In fact, the only medical opinion to address this issue is against the claim.  The only contention that the claimed disorder had its onset during active service comes from the Veteran's own assertions.  As discussed above, the Board finds that these assertions are not credible in view of the medical evidence of record.  None of the medical records associated with the claims file relates the Veteran's diabetes mellitus to his military service or any incident therein.  Without competent and probative evidence indicating that a disorder was incurred in or related to an event during service that is of greater or at least equal weight to evidence to the contrary, service connection is not warranted.

The preponderance of the evidence is against the claim of entitlement to service connection for chronic Type II diabetes mellitus.  As such, the doctrine of reasonable doubt is not for application, and the claim must be denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for dry eye syndrome is granted.

Entitlement to service connection for chronic Type II diabetes mellitus is denied.





REMAND

The Veteran was afforded a VA eye examination in November 2011.  The examiner diagnosed the Veteran with diabetes mellitus without retinopathy today, bilateral cataracts, glaucoma suspected, dry eye syndrome, intermittent right exotropia, ptosis, and high/pathological myopia.  The examiner stated that glaucoma was secondary to age, race, and systemic disease, intermittent right exotropia and ptosis were at least as likely as not secondary to diabetes mellitus, and that myopia was a congenital disorder.  He also stated that it appeared that all eye disorders developed after service and that dry eye syndrome was as likely as not a result of a chemical splash.  

Unfortunately, this medical opinion is inadequate to adjudicate the current issue.  The October 2011 Board remand specifically asked that the examiner state, for every identified chronic eye disorder, whether the condition had its onset during active service; was etiologically related to the Veteran's reported in-service right eye chemical trauma; or was otherwise is related to active service.  The Board is obligated by law to ensure that VA complies with all remand directives, and errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 268.  While the examiner noted alternative etiologies for several of the identified disorders, he did not provide an opinion regarding whether the Veteran's service could have contributed to them, and he provided no opinion whatsoever on the etiology of bilateral cataracts.  It is also unclear whether the Veteran has a current diagnosis of blepharitis.  This issue must therefore be remanded in order to obtain an addendum medical opinion before the case can be adjudicated.

The record indicates that the Veteran has receives medical treatment at the Waco VA Medical Center and the Central Texas Veterans Health Care System in Temple, Texas.  The record currently contains treatment records dating up to June 2012.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Waco VA Medical Center and the Central Texas Veterans Health Care System since June 2012.  All records received should be associated with the claims file.

2.  The AOJ then should return the claims file to the VA examiner who conducted the November 2011 VA eye examination and request that he prepare an addendum to the examination report which addresses the following:

(a) Please list separately all eye disorders for which the Veteran has been diagnosed since April 2007.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's diagnoses 
had their onset during active service; are etiologically related to the Veteran's reported in-service right eye chemical trauma; or are otherwise related to active service?  Please provide a separate opinion for each disorder provided in answer to question (a).

The examiner must be provided access to the claims folder, any records contained in Virtual VA or VBMS, and a copy of this remand.  The examiner must specify in the report that the claims file and all electronic records have been reviewed.  The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered, and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If the examiner who conducted the November 2011 VA examination is not available, the record should be forwarded to a suitable substitute.  If it is concluded by either the November 2011 examiner or the substitute examiner that a new examination is indicated, the Veteran should be scheduled for a new VA examination with an examiner who will address the questions listed above.

3.  Then, the Veteran's claim should be readjudicated.  If the benefit remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


